NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings are objected to under 37 CFR 1.84(a) and 1.84(m). Drawings Fig. 1-3 are of a subject matter to require proper line drawings. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. Therefore, the black shading in Fig. 1 is not permitted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooyama et al. (U.S. Patent Application Pub. No. 2015/0174592).
Regarding claim 14, Ooyama et al. discloses a centrifuge comprising: a housing 10 defining a chamber; a lid 11 movable between an open state and a closed state over the chamber, wherein the lid is transparent or translucent (para. [0035]); a sample holder 2 in the chamber capable of holding at least one specimen; a motor 9 in the housing operatively connected to spin the sample holder; a first plurality of light sources, each light source being located to project light of a predetermined color, each light source being controllable between an on state producing the light of the predetermined color and an off state producing no light (paras. [0031], [0035]-[0038], [0049], Fig 1-4); and a control system 30 coupled to the motor and the first plurality of light sources, wherein the control system is configured to direct the first plurality of light sources to provide a visual indication as a first illumination state corresponding to a first status of the centrifuge, a second illumination state corresponding to a second status of the centrifuge, and a third illumination state corresponding to a third status of the centrifuge (paras. [0031], [0035]-[0038], [0049]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ooyama et al. (U.S. Patent Application Pub. No. 2015/0174592).
Regarding claim 1, Ooyama et al. discloses a centrifuge comprising: a housing 10 defining a chamber; a lid 11 movable between an open state and a closed state over the chamber, wherein the lid is transparent or translucent (para. [0035]); a sample holder 2 in the chamber capable of holding at least one specimen; a motor 9 in the housing operatively connected to spin the sample holder; a first plurality of light sources, each light source being located to project light of a predetermined color, each light source being controllable between an on state producing the light of the predetermined color and an off state producing no light (paras. [0031], [0035]-[0038], [0049], Fig 1-4); and a control system 30 coupled to the motor and the first plurality of light sources, wherein the control system is configured to direct the first plurality of light sources to provide a visual indication as a first illumination state corresponding to a first status of the centrifuge, a second illumination state corresponding to a second status of the centrifuge, and a third illumination state corresponding to a third status of the centrifuge (paras. [0031], [0035]-[0038], [0049]), but does not specifically disclose wherein at least one of the first plurality of light sources is mounted on an edge of the lid or an edge the housing, serving as a light pipe to illuminate the edge of the lid. 
However, Ooyama et al. teaches that a light emitting part 40 is mounted on an edge of the lid or an edge the housing, serving as a light pipe to illuminate the edge of the lid and the light source (LEDs) is mounted at an angle behind the light emitting part (para. [0035]-[0037]; Fig. 4 and 5). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the centrifuge of Ooyyma et al. to install the light source (LEDs) in the same location as that of the light emitting part (on the edge of the lid and/or housing) in cases where diffusing the light is not necessary, for example, in order to make the light bright for alerting purposes.  
Regarding claim 2, Ooyama et al. discloses wherein the light sources are light-emitting diodes (paras. [0035]-[0037]).
Regarding claim 3, Ooyama et al. discloses a drive shaft 9a and/or 9b, wherein the motor drives the drive shaft to rotate the sample holder (para. [0027]; Fig. 1).
Regarding claim 5, Ooyama et al. discloses wherein the housing comprises a chamber wall 10 defining the chamber (para. [0030]).
Regarding claims 6 and 7, Ooyama et al. discloses wherein the first status of the centrifuge is available, the second status of the centrifuge is actively processing the at least one specimen; and the third status of the centrifuge is finished with the at least one specimen ready for removal; wherein at least one of the first illumination state, the second illumination state, or the third illumination state intermittently illuminates at least a portion of the chamber (para. [0038], [0049]).
Regarding claim 8, Ooyama et al. does not specifically disclose wherein at least one of the plurality of light sources is embedded in the lid or on an outer portion of the housing or on an outer portion of the lid, but teaches that a light emitting part 40 is embedded in the lid or on an outer portion of the housing or on an outer portion of the lid and the light source (LEDs) is mounted at an angle behind the light emitting part (para. [0035]-[0037]; Fig. 4 and 5). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the centrifuge of Ooyyma et al. to install the light source (LEDs) in the same location as that of the light emitting part (in the lid or on an outer portion of the housing or on an outer portion of the lid) in cases where diffusing the light is not necessary, for example, in order to make the light bright for alerting purposes.  
Regarding claim 9, Ooyama et al. discloses wherein the housing includes at least one translucent or transparent component (para. [0035]).
Regarding claim 11, Ooyama et al. discloses a second plurality of light sources located in the housing, the second plurality of light sources also providing the visual indication as the first illumination state, the second illumination state, and the third illumination state (para. [0026], [0039], lighted display unit 8 displays information about operating statuses).
Regarding claim 15, Ooyama et al. does not specifically disclose wherein at least one of the plurality of light sources is embedded in the lid or on an outer portion of the housing or on an outer portion of the lid, but teaches that a light emitting part 40 is embedded in the lid or on an outer portion of the housing or on an outer portion of the lid and the light source (LEDs) is mounted at an angle behind the light emitting part (para. [0035]-[0037]; Fig. 4 and 5). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the centrifuge of Ooyyma et al. to install the light source (LEDs) in the same location as that of the light emitting part (in the lid or on an outer portion of the housing or on an outer portion of the lid) in cases where diffusing the light is not necessary, for example, in order to make the light bright for alerting purposes.  
Regarding claim 16, Ooyama et al. discloses wherein the housing includes at least one translucent or transparent component (para. [0035]).
Regarding claim 18, Ooyama et al. discloses a second plurality of light sources located in the housing, the second plurality of light sources also providing the visual indication as the first illumination state, the second illumination state, and the third illumination state (para. [0026], [0039], lighted display unit 8 displays information about operating statuses).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ooyama et al. (U.S. Patent Application Pub. No. 2015/0174592) in view of Lasota (U.S. Patent No. 5,855,773).
Regarding claim 4, Ooyama et al. does not disclose wherein the lid includes a polycarbonate or a glass. 
Lasota discloses wherein the lid includes a polycarbonate or a glass (col. 3 lines 8-9). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Ooyama et al. with the lid of Lasota for the purpose of providing high impact resistance (col. 3 lines 8-9).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ooyama et al. (U.S. Patent Application Pub. No. 2015/0174592) in view of Bell (U.S. Patent No. 5,935,051).
Regarding claims 10 and 17, Ooyama et al. does not disclose wherein the housing includes a material comprising a polycarbonate or a glass.
Bell discloses wherein the housing includes a material comprising a polycarbonate or a glass (col. 5 lines 59-64). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Ooyama et al. with the housing of Bell for the purpose of monitoring the sample through a transparent housing (col. 5 lines 59-64).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ooyama et al. (U.S. Patent Application Pub. No. 2015/0174592) in view of CN 203664033 (Cai).
Regarding claims 12 and 13, Ooyama et al. does not disclose wherein at least one of the first illumination state, the second illumination state, or the third illumination state from one or both of the first plurality of light sources and the second plurality of light sources illuminates at least 20 percent of at least one side of the centrifuge housing; wherein at least one of the first illumination state, the second illumination state, or the third illumination state illuminates at least 50 percent of at least one side of the centrifuge housing.
CN 203664033 describes that the illumination provided by the light source 3 is sufficient for observing from the cover side 1 of the centrifuge the separation status inside the centrifuge during operation (Abstract). Thus, it is considered an inherent and necessary feature in the centrifuge of CN 203664033 that at least 20 percent and at least 50 percent of the top side of the centrifuge housing is illuminated in order to provide enough lighted area for visually checking the separation status of the chamber or chambers. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Ooyama et al. with the light of CN 203664033 and to illuminate at least 20 percent and at least 50 percent of at least one side of the centrifuge housing of Ooyama et al. as described by CN 203664033 for the purpose of observing the separation status inside the centrifuge from the top side or cover of the centrifuge housing (Abstract). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (U.S. Patent Application Pub. No. 2014/0235421) in view of KR 2002076668 (Yoon).
Regarding claim 14, Rogers et al. discloses a centrifuge comprising: a housing 102 defining a chamber 104; a lid 116 movable between an open state and a closed state over the chamber; a sample holder 106 in the chamber capable of holding at least one specimen; a motor 110 in the housing operatively connected to spin the sample holder; a first plurality of light sources, each light source being located to project light of a predetermined color, each light source being controllable between an on state producing the light of the predetermined color and an off state producing no light (paras. [0059], [0073], [0075], [0089], [0094], [0103], [0104]); and a control system 120 coupled to the motor and the first plurality of light sources, wherein the control system is configured to direct the first plurality of light sources to provide a visual indication as a first illumination state corresponding to a first status of the centrifuge, a second illumination state corresponding to a second status of the centrifuge, and a third illumination state corresponding to a third status of the centrifuge (paras. [0059], [0073], [0075], [0089], [0094], [0103], [0104]), but does not disclose wherein the lid is transparent or translucent.
KR 2002076668 discloses a centrifuge wherein the lid is transparent or translucent (Abstract). It would have been obvious for one having ordinary skill in the art to have provided the centrifuge of Rogers with the lid and light source of KR 2002076668 for the purpose of allowing the operation state to be seen from the outside and even in the dark (Abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (U.S. Patent Application Pub. No. 2014/0235421) in view of KR 2002076668 (Yoon), as applied to claim 14, and further in view of CN 203664033 (Cai).
Regarding claim 15, modified Rogers et al. does not disclose wherein at least one of the first plurality of light sources is embedded in the lid or on an outer portion of the housing or on an outer portion of the lid.
CN 203664033 discloses wherein at least one of the first plurality of light sources is embedded in the lid or on an outer portion of the housing or on an outer portion of the lid (Figure; Abstract). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of modified Rogers et al. with the light source taught by CN 203664033 for the purpose of providing a centrifuge that is convenient to observe and can be used in the dark (Abstract).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (U.S. Patent Application Pub. No. 2014/0235421) in view of KR 2002076668 (Yoon), further in view of CN 203664033 (Cai), as applied to claim 15 above, and further in view of Bell (U.S. Patent No. 5,935,051).
Regarding claim 16, modified Rogers et al. does not disclose wherein the housing includes at least one translucent or transparent component.
Bell discloses wherein the housing includes at least one translucent or transparent component (col. 5 lines 59-64). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of modified Rogers et al. with the housing of Bell for the purpose of monitoring the sample through a transparent housing (col. 5 lines 59-64).
Regarding claim 17, modified Rogers et al. does not disclose wherein the housing includes a material comprising a polycarbonate or a glass.
Bell discloses wherein the housing includes a material comprising a polycarbonate or a glass (col. 5 lines 59-64). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of modified Rogers et al. with the housing of Bell for the purpose of monitoring the sample through a transparent housing (col. 5 lines 59-64).
Regarding claim 18, modified Rogers et al. discloses a second plurality of light sources located in the housing, the second plurality of light sources also providing the visual indication as the first illumination state, the second illumination state, and the third illumination state (paras. [0073], [0075], [0089]). 
Regarding claims 19 and 20, Rogers et al. does not disclose wherein at least one of the first illumination state, the second illumination state, or the third illumination state from one or both of the first plurality of light sources and the second plurality of light sources illuminates at least 20 percent of at least one side of the centrifuge housing; wherein at least one of the first illumination state, the second illumination state, or the third illumination state illuminates at least 50 percent of at least one side of the centrifuge housing.
CN 203664033 describes that the illumination provided by the light source 3 is sufficient for observing from the cover side 1 of the centrifuge the separation status inside the centrifuge during operation (Abstract). Thus, it is considered an inherent and necessary feature in the centrifuge of CN 203664033 that at least 20 percent and at least 50 percent of the top side of the centrifuge housing is illuminated in order to provide enough lighted area for visually checking the separation status of the chamber or chambers. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Rogers et al. with the light of CN 203664033 and to illuminate at least 20 percent and at least 50 percent of at least one side of the centrifuge housing of modified Rogers et al. as described by CN 203664033 for the purpose of observing the separation status inside the centrifuge from the top side or cover of the centrifuge housing (Abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774